DETAILED ACTION
Claim(s) 1-20 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/11/2020 are being considered by the examiner.
The information disclosure statements (IDS) submitted on 10/06/2020 are being considered by the examiner.
The information disclosure statement (IDS) submitted on 02/17/2021 is being considered by the examiner.
Drawings
Figures 2A and 2B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “200” has been used to designate both “sensor” in Fig. 2A and “Monitor” in Fig. 3.  
Reference character “214” has been used to designate both “adhesion promoting constituents” in Fig. 2A and “display” in Fig. 3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukuda et al. (Pub. No. 2011/0042237), hereinafter referred to as Fukuda.
The claims are generally directed to an electrochemical analyte sensor and a method of making an electrochemical analyte sensor, the sensor comprising: a base layer; a working 
Regarding Claim 1, Fukuda discloses an electrochemical analyte sensor comprising (Abstract, “electrochemical sensor”): 5
a base layer (Fig. 15, element 3, “electrode substrate”); 
a working electrode (Fig. 14, “electron micrograph”. The working elements of the electron micrograph being the pillars 51) including an arrangement of pillars (Fig. 14, elements 51 and para. [0170], “plurality of cylindrical pillars 51 formed on the base 50 so as to protrude, each having a platinum thin film formed on its surface”) defining one or more channels between the pillars (Fig. 14, there are one or more channels between the pillars 51); and 
a multilayer analyte sensor stack operably coupled to the arrangement of pillars (Fig. 4), comprising:  
10(a) an analyte sensing layer including an enzyme having a composition that reacts with an analyte to form a byproduct, the byproduct detectably altering an electrical current at the working electrode (para. [0085], “a sensor substance for generating a current that can be measured with each of the working electrodes 20 by an interaction with the analyte can be immobilized on the protrusion portions and base 50 … for example an enzyme recognizing the analyte”); and 
(b) an analyte modulating layer disposed over the analyte sensing layer, wherein the analyte modulating layer facilitates the diffusion of the analyte from an external 15environment to the analyte sensing layer (para. [0088], “an electron acceptor (mediator) that mediates the 
Regarding Claim 2, Fukuda discloses the electrochemical analyte sensor of claim 1, wherein the channels increase a 20number of diffusion directions for the byproduct such that diffusion of the byproduct to the analyte modulation layer is reduced and diffusion of the byproduct to sidewalls of the pillars is increased (Fig. 20 and para. [0203 – 0204], “the flat working electrode … ascorbic acid passes over without reacting with the working electrode” and “in contrast, the working electrode with pillars allow ascorbic acid in the solution flowing through the microchannel portion 10 to react with the surfaces of the pillars 51 … ascorbic acid reacts with the working electrode in a larger amount with higher accuracy”).
Regarding Claim 5, Fukuda discloses the electrochemical analyte sensor of claim 1, wherein the pillars have a diameter in a range of 0.001-1000 micrometers, a height in a range of 0.001-1000 micrometers (para. [0070], “the diameter of the protrusions can be set to fall within, for example, the range of 1 to 300 micrometers” and para. [0072], “the height of the portions can be set to fall within, for example, the range of 10 to 300 micrometers and the interval between the adjacent protrusion portions can be set depending on purposes to such an 
Regarding Claim 6, Fukuda discloses the electrochemical analyte sensor of claim 1, wherein the pillars have a diameter in a range of 10-15 micrometers, a height in a range of 10-15 micrometers (para. [0070], “the diameter of the protrusions can be set to fall within, for example, 10 to 30 micrometers” and para. [0072], “the height of the protrusions can be set to fall within the range of 10 to 50 micrometers and the interval between the adjacent protrusion portions can be set depending on purposes to such an extent that the solution can flow between the protrusions”), and a spacing in a range of 10-15 micrometers (Fig. 18, the pillar interval in an example is shown as 30, 20 and 10 micrometers apart).
Regarding Claim 7, Fukuda discloses the electrochemical analyte sensor of claim 1, wherein the pillars have a diameter 10in a range of 5-25 micrometers, a height in a range of 5-25 micrometers (para. [0070], “the diameter of the protrusions can be set to fall within, for example, 10 to 30 micrometers” and para. [0072], “the height of the protrusions can be set to fall within the range of 10 to 50 micrometers and the interval between the adjacent protrusion portions can be set depending on purposes to such an extent that the solution can flow between the protrusions”), and a spacing in a range of 5-25 micrometers (Fig. 18, the pillar interval in an example is shown as 30, 20, and 10 micrometers”).
Regarding Claim 8, 
Regarding Claim 9, Fukuda discloses the electrochemical analyte sensor of claim 1, wherein the pillars are arranged in a serpentine pattern (Fig. 7, pillars 51b are arranged in a serpentine pattern).
Regarding Claim 10, Fukuda discloses the electrochemical analyte sensor of claim 1, wherein the analyte sensing layer 20is at least partially disposed in the channels in spaces between the pillars (para. [0085], “a sensor substance for generating a current that can be measured with each of the working electrodes by an interaction with the analyte can be immobilized on the protrusion portions and base of the working electrode”).
Regarding Claim 11, Fukuda discloses the electrochemical analyte sensor of claim 10, wherein the analyte modulation layer is disposed directly on top of the pillars (para. [0088], “a mediating layer containing the mediator can be formed on the surface of each of the protrusion portions”).
Regarding Claim 12, Fukuda discloses the electrochemical analyte sensor of claim 1, wherein the pillars include a metal composition comprising at least one metal selected from platinum, gold, silver, copper, titanium, chromium, and iridium (Fig. 4, element 52, “electrode thin film” and para. [0080], “the electrode thin film 52 formed of an electrode material is formed on the surface of each of the protrusion portions 51 by vapor deposition of gold or platinum”).
Regarding Claim 13, Fukuda discloses a method of making an electrochemical analyte sensor (Abstract), comprising:  30providing a base layer (Fig. 15, element 3, “electrode substrate”); forming an arrangement of pillars defining one or more channels over a base layer (Fig. 14, the pillars 51 form one or more channels over a base layer, 50), wherein the 
Regarding Claim 15, Fukuda discloses the method of claim 13, further comprising forming the pillars having a diameter in a range of 0.001-1000 micrometers, a height in a range of 0.001-1000 micrometers (para. [0070], “the diameter of the protrusions can be set to fall within, for example, the range of 1 to 300 micrometers” and para. [0072], “the height of the portions can be set to fall within, for example, the range of 10 to 300 micrometers and the interval between the adjacent protrusion portions can be set depending on purposes to such an extent that the solution can flow between the protrusions”), and a spacing in a range of 0.00 1-1000 micrometers (Fig. 18, the pillar interval in an example is shown as 30, 20 and 10 micrometers apart).
Regarding Claim 16, Fukuda discloses the method of claim 13, further comprising forming the pillars having a diameter in a range of 10-15 micrometers, a height in a range of 1 0-15 micrometers (para. [0070], “the diameter of the protrusions can be set to fall within, for example, 10 to 30 micrometers” and para. [0072], “the height of the protrusions can be set to fall within the range of 10 to 50 micrometers and the interval between the adjacent protrusion portions can be set depending on purposes to such an extent that the solution can flow between the protrusions”), and a spacing in a range of 10-15 micrometers (Fig. 18, the pillar interval in an example is shown as 30, 20 and 10 micrometers apart).
Regarding Claim 17, Fukuda discloses the method of claim 13, further comprising- forming the pillars having a 25diameter in a range of 5-25 micrometers, a height in a range of 5-25 micrometers (para. [0070], “the diameter of the protrusions can be set to fall within, for example, 10 to 30 micrometers” and para. [0072], “the height of the protrusions can be set to fall within the range of 10 to 50 micrometers and the interval between the adjacent protrusion 
Regarding Claim 18, Fukuda discloses the method of claim 13, wherein the forming comprises arranging the pillars in a hexagonal pattern (Fig. 5, pillars 51 are arranged in a hexagonal pattern) or a serpentine pattern (Fig. 7, pillars 51b are arranged in a serpentine pattern).
Regarding Claim 19, Fukuda discloses the method of claim 13, wherein forming the pillars comprises patterning base layer pillars in the base layer (Fig. 5 shows the pillars, 51, in a pattern on the base layer, 50) and depositing a conductive layer on the base layer pillars (para. [0069], “the surfaces of the protrusion portions 51 are each constituted of an electrode thin film 52 formed of an electrode material”) .
Regarding Claim 20, Fukuda discloses a sensor electrode (Fig. 15), comprising: a base substrate (Fig. 15, element 3, “electrode substrate”); an electrode (Fig. 14, element 20, “working electrode”, the working elements of the working electrode being the pillars, 51) including an arrangement of pillars disposed on the base substrate (Fig. 14, element 51, “protrusion portions”), wherein 5the pillars form an electroactive surface of the electrode (Fig. 4, element 52, “electrode thin film” and para. [0069], “the surfaces of the protrusion portions are each constituted of an electrode thin film formed of an electrode material”); and an analyte sensing layer coupled to the electrode, the analyte sensing layer having a composition that reacts with an analyte to form a byproduct, the byproduct detectably altering an electrical current at the electrode (para. [0085], “a sensor substance for generating a current that can be .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (Pub. No. 2011/0042237), hereinafter referred to as Fukuda in view of Yang et al. (Pub. No. 2012/0190950), hereinafter referred to as Yang (cited in the IDS filed 10/6/2020).
Regarding Claim 3, Fukuda discloses the electrochemical analyte sensor of claim 1. 
However, Fukuda does not explicitly disclose wherein the analyte comprises glucose, the enzyme comprises glucose oxidase, and the byproduct comprises hydrogen peroxide.
Yang teaches at para. [0098] and Fig. 2A of an electrochemical analyte sensor that has an enzyme, glucose oxidase, that reacts with an analyte, glucose, to produce a byproduct, hydrogen peroxide. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical analyte sensor disclosed by Fukuda to use glucose oxidase as the enzyme within the analyte sensing layer instead of sensing ascorbic acid. Combining the prior art elements of using glucose oxidase as the enzyme to react with glucose to produce hydrogen peroxide with the analyte sensor 
Regarding Claim 4, modified Fukuda discloses the electrochemical analyte sensor of claim 3 and the arrangement of the pillars distributes a solution throughout the working electrode (Fig. 20 and para. [0204], “the pillars allow for the solution flowing through to react with the surfaces of the pillars efficiently”). 
However, modified Fukuda does not explicitly disclose wherein the analyte modulation layer facilitates the diffusion of the oxygen from an external environment to the analyte sensing layer. 
Yang teaches at para. [0116] of an analyte modulating layer that operates to modulate the diffusion of one or more analyte. For example, it can facilitate the diffusion of other types of molecules through the constituent, like oxygen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte modulating layer disclosed by Fukuda to include a modulating layer that operates to facilitate the diffusion of a molecule like oxygen. Using the known technique of an analyte modulating layer that facilitates the diffusion of oxygen would improve the electrochemical sensor disclosed by Fukuda for a glucose sensor apparatus.  Allowing for oxygen to diffuse to the analyte sensing layer allows for glucose oxidase and oxygen to react to form hydrogen peroxide to detect the concentration of glucose within the fluid sample (para. [0098]). 
Regarding Claim 14, Fukuda discloses the method of claim 13. 
However, Fukuda does not explicitly disclose wherein the analyte comprises glucose, the enzyme comprises glucose oxidase, and the byproduct comprises hydrogen peroxide. 
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 15 and 16 of copending Application No. 15/922,718 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application: 16/528,813
Copending Application: 15/922,718 (the claims below reflect the most recent claim set – filed 10/30/2020)
Claim 1: An electrochemical analyte sensor comprising: a base layer; 
Claim 1: A composition of matter, comprises: a base substrate; 
Claim 5: the sensor of claim 1, wherein the pillars have a diameter in a range of 0.001-1000 micrometers, a height in a range of 0.001-1000 micrometers…
Claim 1 cont’d: have a height up to 10 micrometers, and have a diameter in a range of 1 nanometer-1000 nanometers
Claim 1 cont’d: a working electrode including an arrangement of pillars defining one or more channels between the pillars; 
Claim 15: an analyte sensor apparatus comprising the composition of claim 1, wherein the pillars are disposed on the base substrate and form an electroactive surface on a working electrode; 
Claim 1 cont’d: a multilayer analyte sensor stack operably coupled to the arrangement of pillars comprising; (a) an analyte sensing layer including an enzyme having a composition that reacts with an analyte to form a byproduct, the byproduct detectably altering an electrical current at the working electrode;
Claim 15 cont’d: the sensor apparatus further comprising: an analyte sensing layer disposed over the working electrode, wherein the analyte sensing layer detectably alters the electrical current at the working electrode in the presence of an analyte; and
Claim 1 cont’d: and (b) an analyte modulating layer disposed over the analyte sensing layer, wherein the analyte modulating layer facilitates the diffusion of the analyte from an external 15environment to the analyte sensing layer … 
Claim 15 cont’d: an analyte modulating layer disposed over the analyte sensing layer, wherein the analyte modulating layer modulates the diffusion of analyte there through. 
Claim 12: The sensor of claim 1, wherein the pillars include a metal composition comprising at least one metal selected from platinum, gold, silver, copper, titanium, chromium, and iridium
Claim 4: the composition of matter of claim 1, wherein the metal composition comprises at least one metal selected from platinum, gold, silver, copper, titanium, chromium, and iridium.
Claim 13: A method of making an electrochemical analyte sensor, comprising: providing a base layer; 
Claim 16: A method of making an analyte sensor apparatus, the method comprising the steps of: providing a base substrate; 
Claim 13 cont’d: forming an arrangement of pillars defining one or more channels over a base layer, wherein the arrangement of pillars includes a conductive layer including a working electrode; 
Claim 16 cont’d: forming a working electrode on the base substrate, wherein: the working electrode comprises pillars consisting essentially of a metal composition … 
Claim 15: The method of claim 13, further comprising forming the pillars having a 


Claim 16 cont’d: the pillars form an electroactive surface of the electrode; 
Claim 13 cont’d: forming an analyte sensing layer operably coupled to the arrangement of the pillars, the analyte sensing layer including an enzyme having a composition that reacts with an analyte to form a byproduct, the byproduct detectably altering an electrical current at the working electrode; 
Claim 16 cont’d: forming an analyte sensor layer on the working electrode, wherein the sensing layer detectable alters the electrical current at the working electrode in the presence of an analyte; and
Claim 13 cont’d: forming an analyte modulating layer over the analyte sensing layer, wherein the analyte modulating layer facilitates the diffusion of the analyte from an external environment to the analyte sensing layer … so that the electrochemical analyte sensor is made. 
Claim 16 cont’d: forming an analyte modulating layer on the analyte sensing layer, wherein the analyte modulating layer modulates the diffusion of analyte there through; and so that the analyte sensor apparatus is formed. 
Claim 20: A sensor electrode, comprising: a base substrate;
Claim 1: A composition of matter, comprises: a base substrate;
Claim 20 cont’d: an electrode including an arrangement of pillars disposed on the base substrate, wherein 5the pillars form an electroactive surface of the electrode;
Claim 15: an analyte sensor apparatus comprising the composition of claim 1, wherein the pillars are disposed on the base substrate and form an electroactive surface on a working electrode;
Claim 20 cont’d: and an analyte sensing layer coupled to the electrode, the analyte sensing layer having- a composition that reacts with an analyte to form a byproduct, the byproduct detectably- altering an electrical current at the electrode… 
Claim 15 cont’d: the sensor apparatus further comprising: an analyte sensing layer disposed over the working electrode, wherein the analyte sensing layer detectably alters the electrical current at the working electrode in the presence of an analyte. 


While copending application 15/922,718 does not claim one or more channels between the pillars, the application still claims pillars disposed on a base substrate. A plurality of pillars disposed on a base substrate would have a plurality channels between the pillars. Functionally, having channels between the pillars would increase the confinement of a byproduct as claimed 
Claims 2-12 and 14-19 are rejected due to their dependence on independent claims 1 and 13. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/K.W.K./Examiner, Art Unit 3791      

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791